          Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

    SAIFULLAH KHAN,                                         No. 3:19-cv-01966 (KAD)

         Plaintiff,


         v.

    YALE UNIVERSITY, PETER                                  January 7, 2021
    SALOVEY, JONATHON HALLOWAY,
    MARVIN CHUN, JOE GORDON,
    DAVID POST, MARK SOLOMON, ANN
    KUHLMAN, LYNN COOLEY, PAUL
    GENECIN, STEPHANIE SPANGLER,
    SARAH DEMERS, JANE DOE, CAROLE
    GOLDBERG, UNKNOWN PERSONS,

         Defendants.


                               MEMORANDUM OF DECISION
                      RE: JANE DOE’S MOTION TO DISMISS (ECF NO. 26)

Kari A. Dooley, United States District Judge:

        Plaintiff Saifullah Khan (“Mr. Khan” or the “Plaintiff”) filed this action against Yale

University (“Yale”), several of its administrators and faculty members (the “individual Yale

Defendants”), and former Yale classmate Jane Doe (“Ms. Doe” or the “Defendant”) 1 following

Mr. Khan’s alleged suspension and eventual expulsion from Yale. Underlying each of his claims

is an allegation that Ms. Doe falsely accused him of sexually assaulting her on Halloween night

2015. Pending before the Court is Ms. Doe’s motion to dismiss the claims brought against her,

claims sounding in defamation and tortious interference with business relationships. For the

reasons that follow, the motion to dismiss is GRANTED.


1
  Mr. Khan alleges that the identity of Ms. Doe is known to the other Defendants (Compl. ¶ 16, ECF No. 1) but has
received the Court’s permission to litigate his claims against Ms. Doe under a pseudonym in order to maintain Ms.
Doe’s confidentiality. (See ECF No. 12.)

                                                       1
         Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 2 of 20



Allegations

       The following allegations are taken from the Plaintiff’s complaint and are accepted as true

for purposes of the instant motion. See, e.g., Hogan v. Fischer, 738 F.3d 509, 514 (2d Cir. 2013).

       Mr. Khan is a citizen of Afghanistan who at all relevant times was enrolled as an

undergraduate student at Yale. (Compl. ¶ 3.) He was born in a refugee camp in Pakistan six

months after his family fled from the Taliban in Afghanistan and spent much of his upbringing in

a refugee camp and surrounding environments before the family later fled from a Pakistani terrorist

group to the United Arab Emirates. (Id. ¶¶ 18–20.) Mr. Khan cultivated an early love of learning

and was ultimately drawn to the educational opportunities in the United States and to Yale’s

promise of academic excellence in particular. (Id. ¶¶ 21–23.) He was expected to graduate Yale

with the Class of 2016. (Id. ¶ 38.)

       Ms. Doe was a classmate of Mr. Khan’s and was likewise enrolled at all relevant times as

an undergraduate student at Yale. (Id. ¶ 16.) On Halloween night in 2015, Mr. Khan and Ms.

Doe, who were familiar with one another from prior campus encounters, met at an off-campus

Halloween party before attending a musical performance at Woolsey Hall. (Id. ¶¶ 39–40.) Ms.

Doe was not feeling well and so the two left the performance early and walked on campus together

before returning to Trumbull College, where they both resided. (Id. ¶ 41.) After Mr. Khan escorted

Ms. Doe to her room, she asked him to return and the two ultimately engaged in consensual sexual

intercourse. (Id. ¶¶ 42–43.) In the morning Ms. Doe reported to friends that she had been raped,

though she informed a health care worker that she had engaged in unprotected consensual sex

when seeking contraception at the Yale health center that same day. (Id. ¶ 45.)

       In the days that followed Ms. Doe went public with her rape claim and issued a formal

complaint against Mr. Khan on the advice of the Yale Women’s Center. (Id. ¶ 46.) Mr. Khan was

immediately suspended by Yale Deputy Dean Joe Gordon based on Ms. Doe’s written complaint
                                                2
           Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 3 of 20



alone and was ordered to vacate campus, which rendered him homeless. (Id. ¶ 47.) The Yale

Police Department opened an investigation and by mid-November the State of Connecticut filed

criminal charges against Mr. Khan for first-degree sexual assault. (Id. ¶ 48.) In the meantime

Yale’s University-Wide Committee on Sexual Misconduct (“UWC”) agreed to stay any

disciplinary proceedings pending the outcome of the prosecution. 2                        (Id. ¶ 51.)      Mr. Khan

subsequently faced trial before a jury in early 2018 for first, second, third, and fourth-degree sexual

assault during a nearly two-week trial and was acquitted on all counts after less than a day of

deliberations. (Id. ¶ 52.)

         Following his acquittal Mr. Khan sought readmission Yale, to which #MeToo activists

galvanized an opposition, generating more than 77,000 signatures on a petition protesting his

reenrollment. (Id. ¶¶ 56–57.) Mr. Khan was eventually readmitted and resumed full-time student

status in the fall of 2018, though he was denied on-campus housing and treated as unwelcome on

campus. (Id. ¶ 58.) In early October 2018, the Yale Daily News published an article relaying the

allegations of a troubled young man who claimed that he had a romantic relationship with Mr.

Khan that included an episode in which Mr. Khan sexually assaulted him during an act of role-

playing with a woman in Washington, D.C., and an instance in which Mr. Khan slapped him in

the face while the two were together in Indianapolis. (Id. ¶ 60.) The article did not provide any

indication that this young man had any affiliation with Yale or had ever been to the Yale campus.

(Id. ¶ 61.)



2
  Mr. Khan alleges that Yale created the UWC after the U.S. Department of Education’s Office of Civil Rights
(“OCR”) found that the university had failed to address adequately sexual misconduct allegations and concluded that
such shortcomings contributed to a sexually hostile environment on campus. (Compl. ¶¶ 29–31.) In her memorandum
and supporting exhibits Ms. Doe takes issue with Mr. Khan’s characterization of the OCR investigation and represents
that OCR deemed Yale’s UWC procedures consistent with Title IX’s strictures. (See Def.’s Mem. at 2–3 & n. 4–5,
ECF No. 27.) Because the Court need not resolve issues related to Yale’s alleged non-compliance with Title IX in
connection with the instant motion, the Court at this stage accepts Mr. Khan’s allegations as true and does not consider
the Defendant’s Exhibits D through F.

                                                           3
             Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 4 of 20



           Following publication of the article Mr. Khan was contacted by members of the Yale Police

Department and by two Yale administrators to inquire as to his well-being and to determine

whether he needed professional help. (Id. ¶¶ 62–63.) Mr. Khan agreed to undergo a mental health

consultation but reported that he was fine and had not considered harming himself or others. (Id.)

Mr. Khan was then asked to meet with Yale administrators and after indicating that he would not

do so, Mr. Khan received a letter “informing him that he was suspended effectively[sic]

immediately from Yale College due to an ‘emergency,’” which Dean Marvin Chun described as

“necessary for your physical and emotional safety and well-being and/or the safety and well-being

of the university community.” (Id. ¶ 64.) Mr. Khan was thus barred from campus and prohibited

from attending his classes; he was again rendered homeless without warning and informed that he

would lose his health care coverage effective November 1, 2018. (Id. ¶¶ 64–65.)

           Mr. Khan alleges that Yale’s professed concern with his safety and with the safety of the

Yale community is not credible, as there is no evidence that Mr. Khan posed a danger to himself

or to anyone else as a result of the article that appeared in the Yale Daily News, and because a

psychiatric examiner concluded that Mr. Khan posed no such threat. (Id. ¶¶ 66, 71.) Instead, Mr.

Khan asserts that his suspension was pretextual and arose from a confluence of factors that

included his unique history at Yale and the heightened sensibilities surrounding sexual assault

claims, which were often credited without investigation or due process at Yale as a function of the

university’s pervasive #MeToo culture. (Id. ¶¶ 67, 70.) Following his suspension Mr. Khan placed

Yale on notice that he intended to seek judicial relief and open an investigation into Yale’s alleged

Title IX 3 violations in connection with his suspension and with the university’s failure to convene

a hearing on the claims of Ms. Doe, who had since graduated. (Id. ¶ 68.) Mr. Khan also requested



3
    Title IX refers to Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681 et seq.

                                                           4
           Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 5 of 20



and was denied permission to attend his classes with an escort to address Yale’s safety concerns,

though Yale had afforded other male students accused of sexual misconduct the ability to complete

their degrees off-site. (Id. ¶ 69.)

        In November 2018 Mr. Khan was permitted to return to campus for a hearing convened by

the UWC on Ms. Doe’s 2015 sexual assault complaint. (Id. ¶ 74.) Ms. Doe, who had since

graduated from Yale, was not present and provided a statement via teleconference. (Id. ¶ 77.) Mr.

Khan was not permitted to be in the room when the UWC panel questioned Ms. Doe and was

instead required to sit in an anteroom where he listened to an audio-feed of the hearing; as a result,

Mr. Khan was denied an opportunity to confront his accuser. (Id.) And although Mr. Khan had

counsel present, his attorney was not permitted to speak, question witnesses, or launch objections

when panel members assumed facts not in evidence and asked compound questions. (Id. ¶ 78.) A

member of the Yale Corporation Counsel’s office was present throughout the proceedings to

provide counsel to the UWC panel. (Id.) Mr. Khan also requested a transcript or recording of the

hearing, which the panel denied. (Id. ¶ 79.) The UWC panel decided to expel Mr. Khan as a result

of the hearing, which he contends failed to afford him the basic due process that Title IX demands.

(Id. ¶¶ 76, 80.) As a result of losing his opportunity to complete his Yale education, Mr. Khan is

subject to immediate deportation to Afghanistan, where he faces serious physical danger due to

his family’s decision to seek refuge in Pakistan. (Id. ¶ 81.)

        In light of the foregoing, Mr. Khan brings claims against Yale and the individual Yale

Defendants for a violation of Title IX, breach of contract, breach of the implied warranty of fair

dealing, negligent infliction of emotional distress, intentional infliction of emotional distress, and

breach of privacy. As indicated above, Mr. Khan also brings claims against Jane Doe for

defamation and tortious interference with business relationships, which Ms. Doe has moved to

dismiss.
                                                  5
             Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 6 of 20



Legal Standard

           On a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court must accept the

complaint’s factual allegations as true and must draw inferences in the plaintiff’s favor. Littlejohn

v. City of New York, 795 F.3d 297, 306 (2d Cir. 2015). A motion filed pursuant to “Rule 12(b)(6)

must be decided on ‘facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and matters of which judicial notice may

be taken.’” Lunardini v. Mass. Mut. Life Ins. Co., 696 F. Supp. 2d 149, 155 (D. Conn. 2010)

(quoting Leonard F. v. Israel Discount Bank of New York, 199 F.3d 99, 107 (2d Cir. 1999))

(brackets omitted). The “complaint must ‘state a claim to relief that is plausible on its face,’”

setting forth “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Kolbasyuk v. Capital Mgmt. Servs., LP, 918 F.3d

236, 239 (2d Cir. 2019) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Accordingly, ‘threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.’” Nielsen v. Rabin,

746 F.3d 58, 62 (2d Cir. 2014) (quoting Iqbal, 556 U.S. at 678) (brackets omitted). 4

Discussion

           Whether Jane Doe is Entitled to Absolute Immunity for Statements Offered During
           the UWC Proceedings

           As an initial matter, the parties agree that Mr. Khan may not plead a defamation claim in

connection with Ms. Doe’s alleged accusations of rape in 2015 as any such claim would be time-

barred. 5 It is instead apparent from Mr. Khan’s opposition that his defamation claim is premised



4
  Ms. Doe also moves for dismissal pursuant to Connecticut’s anti-SLAPP (Strategic Lawsuit Against Public
Participation) statute, Conn. Gen. Stat. § 52-196a. Because the Court agrees with Ms. Doe that Mr. Khan’s claims are
subject to dismissal pursuant to Fed. R. Civ. P. 12(b)(6), the Court does not consider dismissal on this alternate basis.
5
    Mr. Khan does not agree, as discussed infra, that the same holds true for his tortious interference claims.

                                                             6
         Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 7 of 20



on Ms. Doe’s testimony in the UWC proceedings. Ms. Doe argues that because the UWC

proceedings constitute quasi-judicial proceedings, she is entitled to absolute immunity from any

liability for allegedly defamatory statements provided in the course of those proceedings. She

similarly asserts that absolute immunity also bars Mr. Khan’s claim for tortious interference with

business relationships to the extent it stems from those same statements.

        The Connecticut Supreme Court has “consistently . . . held that absolute immunity bars

defamation claims that arise from statements made in the course of judicial or quasi-judicial

hearings.” Rioux v. Barry, 283 Conn. 338, 344, 927 A.2d 304 (2007). “The doctrine of absolute

immunity as applied to statements made in the context of judicial and quasi-judicial proceedings

is rooted in the public policy of encouraging witnesses, both complaining and testimonial, to come

forward and testify in either criminal or civil actions.” Id. at 343. In other words “[p]articipants

in a judicial process must be able to testify or otherwise take part without being hampered by fear

of defamation suits.” Hopkins v. O’Connor, 282 Conn. 821, 839, 925 A.2d 1030 (2007). “The

effect of an absolute privilege in a defamation action . . . is that damages cannot be recovered for

a defamatory statement even if it is published falsely and maliciously.” Chadha v. Charlotte

Hungerford Hosp., 272 Conn. 776, 788, 865 A.2d 1163 (2005) (quotation marks omitted). The

Connecticut Supreme Court has likewise held that “the underlying purpose of absolute immunity

applies just as equally to” the tort of intentional interference with contractual or beneficial relations

“as it does to the tort of defamation.” Rioux, 283 Conn. at 350.

        The question to be decided here is whether the UWC proceedings were quasi-judicial

proceedings so as to entitle Ms. Doe to the benefit of absolute immunity. Ms. Doe argues that

applicable Connecticut law brings the UWC proceedings squarely within the sphere of quasi-

judicial proceedings. Mr. Khan asserts that proceedings conducted by purely private institutions



                                                   7
         Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 8 of 20



and entities can never be quasi-judicial proceedings because they lack the necessary component of

being conducted by a public actor.

       “Judicial proceeding” in this context “has been defined liberally to encompass much more

than civil litigation or criminal trials.” Hopkins, 282 Conn. at 839.

       It includes any hearing before a tribunal which performs a judicial function, ex parte or
       otherwise, and whether the hearing is public or not. It includes for example, lunacy,
       bankruptcy, or naturalization proceedings, and an election contest. It extends also to the
       proceedings of many administrative officers, such as boards and commissions, so far as
       they have powers of discretion in applying the law to the facts which are regarded as
       judicial or quasijudicial, in character.

Kelley v. Bonney, 221 Conn. 549, 566, 606 A.2d 693 (1992) (quotation marks omitted). The

Connecticut courts have deemed a range of proceedings before governmental bodies “quasi-

judicial.” See, e.g., Craig v. Stafford Const., Inc., 271 Conn. 78, 88–93, 856 A.2d 372 (2004)

(investigation into alleged officer misconduct conducted by Hartford Police Department); Kelley,

221 Conn. at 571 (teacher decertification proceedings before State Board of Education); Priore v.

Haig, 196 Conn. App. 675, 705, 230 A.3d 714 (App. Ct. 2020), cert. granted, 335 Conn. 955 (Oct.

13, 2020) (hearing conducted by Greenwich Planning and Zoning Commission); Cohen v. King,

189 Conn. App. 85, 90, 206 A.3d 188 (App. Ct. 2019) (attorney grievance proceeding); Morgan

v. Bubar, 115 Conn. App. 603, 617, 975 A.2d 59 (App. Ct. 2009) (Department of Correction’s

affirmative action investigation process); Carter v. St. Vincent’s Med. Ctr., No. CV136039421S,

2014 WL 2257159, at *3 (Conn. Super. Ct. Apr. 22, 2014) (unemployment benefits hearing before

Department of Labor); Dlugokecki v. Vieira, No. CV040184600S, 2005 WL 2077938, at *3 (Conn.

Super. Ct. July 7, 2005), aff’d, 98 Conn. App. 252, 907 A.2d 1269 (App. Ct. 2006) (hearing before

borough of Naugatuck inland wetlands commission).

       Although the Connecticut Supreme Court has not had occasion to recognize (or not) a

purely private proceeding as being quasi-judicial, nor has it expressly limited absolute immunity


                                                 8
          Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 9 of 20



to proceedings before state or municipal entities. Instead it has identified six factors for courts to

consider in deciding whether a proceeding is quasi-judicial, which include “whether the body has

the power to: (1) exercise judgment and discretion; (2) hear and determine or to ascertain facts and

decide; (3) make binding orders and judgments; (4) affect the personal or property rights of private

persons; (5) examine witnesses and hear the litigation of the issues on a hearing; and (6) enforce

decisions or impose penalties.” Priore, 196 Conn. App. at 696–97 (quoting Kelley, 221 Conn. at

567). “These factors, however, are not exclusive nor must all factors militate in favor of a

determination that a proceeding is quasi-judicial in nature for a court to conclude that the

proceeding is, in fact, quasi-judicial.” Id. at 697. “[I]n addition . . . ‘it is important for a court to

consider whether there is a sound public policy reason for permitting the complete freedom of

expression that a grant of absolute immunity provides.’” Id. (quoting Kelley, 221 Conn. at 567)

(brackets omitted).

        Ms. Doe has attached to her motion to dismiss the UWC procedures for addressing claims

of sexual misconduct (the “UWC Procedures,” Def.’s Ex. B, ECF No. 27-2), which are referenced

in Mr. Khan’s complaint (Compl. ¶ 32) and are publicly available on the Yale University website, 6

and which she submits the Court can consider in resolving the instant motion. See, e.g., Lunardini,

696 F. Supp. 2d at 155 (courts can look to documents incorporated in the complaint by reference

as well as documents that are judicially noticeable on a motion to dismiss pursuant to Rule

12(b)(6)). According to the UWC Procedures, after the UWC determines that it will conduct a

hearing on a formal complaint of sexual misconduct, the Chair of the UWC will appoint a hearing

panel comprised of five UWC members. (UWC Procedures ¶ 7.2.) Within seven days of receipt



6
   See UWC Procedures, effective August 12, 2020, University-Wide Committee on Sexual Misconduct,
https://uwc.yale.edu/policies-procedures/uwc-procedures (last accessed Jan. 6, 2021.) The iteration of the UWC
Procedures attached to Ms. Doe’s motion to dismiss are those that went into effect on October 26, 2015.

                                                      9
        Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 10 of 20



of the complaint, the Chair must also appoint an impartial factfinder to investigate the complaint’s

allegations. (Id. ¶ 7.3.) The factfinder will conduct interviews and gather documents before

presenting a written report that describes the relevant facts without reaching a conclusion as to

whether a university policy has been violated. (Id.) The factfinder’s report is provided to the

hearing panel and to the parties, along with the complaint, the respondent’s written response, and

accompanying documents. (Id.)

        During the subsequent hearing, the complainant and respondent are each permitted to

make a brief statement before submitting to interviews by the panel. (Id. ¶ 7.4.) These interviews

are the primary purpose of the hearing, though “the panel may request the testimony of additional

witnesses” in its sole discretion. (Id.) In addition, “[t]he panel may examine and take into account

reports and evidence collected by law enforcement bodies or other investigators” as well as “a

respondent’s previous formal discipline for other acts of sexual misconduct” when determining

culpability. (Id.) Following the hearing, the panel will decide by majority vote and via secret

ballot whether a violation of university policy has been demonstrated by a preponderance of the

evidence. (Id. ¶ 7.5.) If a violation is found, the panel will recommend a penalty via the same

process. (Id.) “Within 10 days of the final hearing session, the panel will complete a report, setting

out its findings of fact, its conclusion as to whether or not those facts constitute a violation of

University policy, and its recommended penalty, if any,” which is then forwarded to the relevant

decision maker, i.e., the dean of the respondent’s school if the respondent is a student. (Id.) Copies

are provided to the complainant and respondent, who may each submit a written response that the

decision maker may consider in deciding whether to seek reexamination or clarification from the

panel. (Id.) “The decision maker will then accept the panel’s findings of fact, but may accept,

reject, or modify the panel’s conclusions or recommendations, in whole or in part,” and “[t]he final



                                                 10
         Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 11 of 20



decision whether to impose a penalty, and what penalty or penalties to impose, belongs to the

relevant decision maker.” (Id.)

        Relying on the caselaw which discusses and applies the relevant factors identified by the

Connecticut Supreme Court in determining whether a proceeding is quasi-judicial, Ms. Doe

argues, with respect to the UWC proceedings, that: (1) “[i]ndividuals associated with the UWC,

including the hearing panel, exercise judgment and discretion in applying procedures, standards of

proof, and definitions to the facts before them”; (2) “[t]he hearing panel (and the fact-finder) hears

and determines facts and decides issues of credibility”; (3) “[t]he UWC process leads to binding

orders and judgments”; (4) “the UWC process has the ability to affect the privilege private

individuals have to continue as Yale students”; (5) “[t]he UWC panel (and the UWC fact-finder)

hear from and examine witnesses during a hearing (and fact-finder interviews)”; and (6) “[t]he

UWC Procedures empower the decision maker to make and enforce decisions and impose

penalties.” (Def.’s Mem. at 12–13.) Ms. Doe also cites the Court to Rom v. Fairfield Univ., No.

CV020391512S, 2006 WL 390448 (Conn. Super. Ct. Jan. 30, 2006), a case in which the

Connecticut Superior Court held that proceedings held before the Judicial Board at Fairfield

University which resulted in the plaintiff’s suspension were quasi-judicial, although the court

ultimately concluded that the defendants were entitled to qualified (as opposed to absolute)

immunity.7

        Mr. Khan does not take issue with Ms. Doe’s description of the UWC Procedures. As

indicated, he instead argues that the UWC proceedings are not quasi-judicial because Yale, as a

private institution, is not a state actor. In his opposition he argues that Ms. Doe has identified no



7
  As the Superior Court there explained, “[w]hile a qualified privilege insulates many defamatory statements and
shields many defendants from liability, the privilege does not protect a defendant who makes statements that are both
defamatory and malicious.” Id. at *7.

                                                        11
        Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 12 of 20



precedent in which the Connecticut Supreme or Appellate Court has extended absolute immunity

to a private disciplinary proceeding. “This Court is bound to apply the law as interpreted by a

state’s intermediate appellate courts unless there is persuasive evidence that the state’s highest

court would reach a different conclusion.” V.S. v. Muhammad, 595 F.3d 426, 432 (2d Cir. 2010).

To be sure, neither the Appellate Court nor the Supreme Court for Connecticut has explicitly

addressed the question of whether purely private proceedings might still be “quasi-judicial.” So it

is not surprising that the parties each point the Court to cases from other jurisdictions.

       Ms. Doe cites decisions in which courts have found statements provided in connection with

hearings conducted by private educational institutions to be absolutely privileged. See Doe v.

Univ. of Dayton, 766 F. App’x 275, 290 (6th Cir. 2019) (noting however that plaintiff did not

dispute that the defendant’s “statements made in preparation for and during the disciplinary

hearing are entitled to absolute immunity” under Ohio law in case alleging claims in connection

with student’s suspension from the University of Dayton following alleged violation of the

university’s sexual harassment policy); Fogel v. Univ. of the Arts, No. CV 18-5137, 2019 WL

1384577, at *9–10 (E.D. Pa. Mar. 27, 2019) (dismissing defamation claim based on alleged report

of misconduct to University’s Title IX coordinator on the grounds of absolute privilege). Ms. Doe

additionally cites Razavi v. Sch. of the Art Inst. of Chicago, 122 N.E.3d 361, 371, 2018 IL App

(1st) 171409 (Ill. App. Ct. 2018), case dismissed sub nom. Razavi v. Sch. of Art Inst. of Chicago,

124 N.E.3d 475 (Ill. 2019), a case in which the Illinois Appellate Court held that allegedly

defamatory statements made by two alleged sexual assault victims to campus authorities were

absolutely privileged—including when those statements were repeated during an internal review

process conducted by the institution—without deciding whether the related disciplinary hearing

was quasi-judicial, see id. at 375. In doing so the court cited, inter alia, the Restatement (Second)



                                                 12
          Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 13 of 20



of Torts, which affords an absolute privilege to “[o]ne who is required by law to publish

defamatory matter.” Id at 372 (quotation marks omitted). 8

         Mr. Khan, by contrast, cites cases in which courts have held that absolute immunity for

defamatory statements made during quasi-judicial proceedings does not apply to hearings

conducted by private institutions. See Bose v. Bea, 947 F.3d 983, 994 (6th Cir. 2020), petition for

cert. docketed (U.S. Aug. 25, 2020) (reversing district court’s holding that absolute privilege

applied to quasi-judicial academic misconduct proceedings conducted by Rhodes College because

“the Tennessee cases have applied this privilege only to statements made before public bodies”

and have further “emphasized that a benefit to the public is what drives the privilege”); Cuba v.

Pylant, 814 F.3d 701, 717 (5th Cir. 2016) (holding that disciplinary proceeding conducted by

Southern Methodist University was not quasi-judicial under Texas law, as the cases that have

applied the absolute privilege in this context “are limited to statements made in governmental

administrative procedures that bear the trappings of adversarial litigation”); Overall v. Univ. of

Pa., 412 F.3d 492, 497–98 (3d Cir. 2005) (finding that district court erred in concluding that faculty

grievance proceedings at the University of Pennsylvania were quasi-judicial proceedings, as the

court’s research failed to disclose “a single Pennsylvania case according quasi-judicial status to

entirely private hearings” and further noting that “[s]ound reasons exist for this public-private

distinction,” as “[g]overnment hearings typically involve basic procedural safeguards that may be

lacking in private proceedings.”). 9


8
  Ms. Doe notes that Connecticut also follows the Restatement in construing the tort of defamation. See, e.g.,
Cweklinsky v. Mobil Chem. Co., 267 Conn. 210, 217, 837 A.2d 759 (2004). Ms. Doe thus submits that even “[i]f the
Court determines that the UWC proceedings are not quasi-judicial, it should nevertheless conclude that Jane is entitled
to absolute immunity for her involvement with the proceedings under the rationale advanced in Razavi and the
Restatement (Second) of Torts.” (Def.’s Mem. at 12 n.7.) The Court does not reach this issue in light of its conclusion
that the UWC proceedings are quasi-judicial.
9
 Mr. Khan also cites Doe v. Roe, 295 F. Supp. 3d 664, 675 (E.D. Va. 2018), a case in which the United States District
Court for the Eastern District of Virginia held that a Title IX investigation and proceedings conducted by Marymount
University into sexual assault allegations “did not have the required guarantees of due process and fairness and

                                                         13
          Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 14 of 20



         Each of the decisions cited by Mr. Khan reflects a reluctance by a federal Court of Appeals

to extend absolute immunity to private institutional hearings absent any state court decisions that

are in accord. And as described above, the circumstances in which Connecticut courts have

recognized certain proceedings as “quasi-judicial” have generally involved governmental

proceedings of some form. See slip. op. at 8, supra. 10 Absent some better indication as to how a

Connecticut court might resolve this issue, this Court would also be reluctant to alter the landscape

of Connecticut’s immunity law.

         The Court is not, however, without some guidance. As noted previously the Connecticut

Superior Court has addressed the issue and has held that Fairfield University’s Judicial Board

procedures constituted quasi-judicial proceedings. See Rom, 2006 WL 390448, at *5. 11 Although


therefore were not quasi-judicial so as to entitle Roe to claim absolute immunity from Doe’s defamation claim”
without deciding whether absolute immunity could be invoked in a private institutional setting as a categorical matter.
In doing so the district court relied upon Virginia law, which focuses on whether a proceeding conveys the safeguards
of due process in determining whether such proceeding can be deemed quasi-judicial. See id. at 674–75. Mr. Khan
asserts that he “did not receive due process because he was denied counsel’s participation during the UWC hearings,
the right to cross-examine Jane Doe, or a comprehensive adversarial hearing in person.” (Pl.’s Mem. at 7 n.1 (citing
Compl. ¶¶ 76–81).) However he does not cite any Connecticut case law in support of the proposition that this Court
should determine Jane Doe’s tort liability to Mr. Khan on the basis of the protections that Mr. Khan was allegedly
denied by Yale and the Court thus declines to do so here. Nor, as discussed above, does Connecticut law determine
the question of whether a proceeding is quasi-judicial by looking to the procedural protections afforded in such
proceedings. See e.g. Priore, 196 Conn. App. at 696–97 (listing factors for consideration when determining whether
a proceeding is quasi-judicial.)
10
   In this vein, in the context of defamation claims, the Connecticut Supreme Court has observed that “[a]bsolute
immunity. . . presents a conflict or antinomy between two principles equally regarded by the law—the right of the
individual, on one hand, to enjoy his reputation unimpaired by defamatory attacks, and, on the other hand, the
necessity, in the public interest, of a free and full disclosure of facts in the conduct of the legislative, executive and
judicial departments of government.” Gallo v. Barile, 284 Conn. 459, 470, 935 A.2d 103 (2007) (quotation marks
omitted). The Court further observed that “[w]ith respect to statements made in the course of a judicial proceeding, it
is widely accepted that the public’s interest in the unhampered operation of the government, when exercising its
judicial functions, outweighs an individual’s interest in the preservation of reputation.” Id. (quotation marks omitted).
These observations support the argument advanced herein by Mr. Khan but, as dicta, are not dispositive. And as
discussed below, the parameters for determining whether a proceeding is quasi-judicial do not include a public/private
litmus test.
11
   As noted previously, despite its conclusion the Superior Court in Rom determined that qualified as opposed to
absolute immunity should apply to Fairfield University’s disciplinary proceedings, relying in large part on Cleavinger
v. Saxner, 474 U.S. 193 (1985), a case in which the United States Supreme Court held that the members of a federal
prison’s discipline committee were entitled to qualified immunity from legal actions brought by inmates for alleged
constitutional violations. Rom, 2006 WL 390448, at *4. The Supreme Court in Cleavinger based its conclusion on
the fact that the prison committee did not perform a “classic” adjudicatory function, as its members were “not
professional hearing officers” and were instead Bureau of Prisons employees who were tasked with rendering

                                                           14
          Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 15 of 20



the Rom court did not analyze the distinction between government action versus private action, the

issue was squarely raised and the argument advanced herein by Mr. Khan was rejected, albeit

without explanation. See id. at *3.

         In addition, in Preston v. O’Rourke, 74 Conn. App. 301, 312, 811 A.2d 753 (App. Ct.

2002), the Connecticut Appellate Court held that an employment arbitration proceeding arising

out of the termination of a state prosecutor was a quasi-judicial proceeding. In doing so the

Appellate Court rejected the plaintiff’s argument that the court should distinguish “between purely

private labor arbitration and the actions of public administrative officers or bodies” for purposes

of absolute immunity. Id. at 313–14. The Appellate Court’s reasoning was based in part on the

policy of preserving arbitration’s function as an alternative method of dispute resolution—a policy

reflected in a number of statutes that permit arbitration awards to be converted into court

judgments, and also on the fact that the plaintiff was a state employee who had submitted to

arbitration through his union pursuant to a collective bargaining agreement—a process also

authorized by state statute. See id. at 314–15. In light of this latter consideration, the Appellate

Court rejected the argument that the case involved a “purely private labor arbitration.” Id. at 314.

Instead, the Appellate Court characterized the arbitration proceeding as a “hybrid” between a

private and public proceeding. 12 Id.; see also Craig, 271 Conn. at 86 (citing Preston’s holding in

providing examples of quasi-judicial proceedings). Although not dispositive of the issue, the case

suggests that the public/private distinction may not be as significant as Mr. Khan suggests. And


credibility determinations as between their own co-workers and inmates; the Court therefore observed that they were
“under obvious pressure to resolve a disciplinary dispute in favor of the institution and their fellow employee.”
Cleavinger, 474 U.S. at 203–04. However Cleavinger did not address state tort claims, and this Court declines to
follow the Superior Court’s decision to apply only qualified immunity in the absence of a relevant precedent for doing
so under Connecticut law. It is also worth noting that Cleavinger involved government actors so it is clear that the
Superior Court did not rely on Cleavinger when deciding the issue raised and decided herein.
12
  Therefore, necessarily left unanswered is whether the argument would have succeeded, or at least garnered greater
analysis, if the proceeding was between purely private parties.

                                                         15
        Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 16 of 20



the fact that the proceeding at issue here was one authorized by federal law, i.e., Title IX and its

regulations and interpretive guidance, supplies a further basis for extending immunity under the

reasoning of Preston. Further, as Ms. Doe notes, Connecticut law likewise imposes upon Yale the

obligation to adopt and disclose policies for investigating and holding disciplinary procedures in

response to allegations of sexual assault, stalking, or violence, which must be conducted by an

official with appropriate training, apply a preponderance of the evidence standard, and permit the

complainant and respondent to present evidence and witnesses during a disciplinary proceeding,

among other requirements. See Conn. Gen. Stat. § 10a-55m(b)(6).

        Indeed, the Connecticut Supreme Court has emphasized that “it is important to consider

whether there is a sound public policy reason for permitting the complete freedom of expression

that a grant of absolute immunity provides.” Kelley, 221 Conn. at 567. The Court finds that the

policy reflected in a grant of immunity of allowing “[p]articipants in a judicial process . . . to testify

or otherwise take part without being hampered by fear of defamation suits,” Hopkins, 282 Conn.

at 839, applies equally in the circumstances presented here—an alleged sexual assault or sexual

harassment victim testifying before a university fact-finding body at a proceeding convened

pursuant to Title IX or comparable state statute. Cf. Razavi, 122 N.E.3d at 373–74 (“If sexual

assault victims are at risk of facing a civil lawsuit from their attacker throughout the reporting and

disciplinary process, they will be less likely to come forward and report the crime. . . . This places

the entire campus unnecessarily at a safety risk, thus dampening the intended purpose of higher

education in a safe environment”). Finally, Mr. Khan identifies no substantive difference between

a Title IX proceeding conducted by a public versus a private university that would warrant the

application of absolute immunity in the former but not the latter. And the fact that Title IX applies

equally to private and public institutions would tend to undermine such a claim. See, e.g., Diane

Heckman, The Role of Title IX in Combatting Sexual Violence on College Campuses, 325 ED. LAW
                                                   16
         Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 17 of 20



REP. 1, 4 (2016) (explaining that “Title IX applies to sexual harassment activities by both public

and private schools that receive federal funding”). The Court therefore holds that the UWC

proceedings at issue here constitute a quasi-judicial proceeding entitling Ms. Doe to absolute

immunity as to any allegedly defamatory statements made therein. 13 Ms. Doe is likewise immune

from liability for any statements tendered during the UWC proceedings upon which Mr. Khan

seeks to bring a claim for tortious interference with business relationships. See Rioux, 283 Conn.

at 350–51.

        Whether Mr. Khan’s Tortious Interference Claims Are Otherwise Time-Barred

        Mr. Khan also asserts tortious interference claims against Ms. Doe arising out of her

allegedly false rape accusation from November 2015, to include her statements to friends and to

Yale in which she allegedly repeated the false accusation, all of which occurred during the same

timeframe. (See Compl. ¶¶ 45–47.) Ms. Doe seeks dismissal of these claims on statute of

limitations grounds. The applicable statute of limitations provides that “[n]o action founded upon

a tort shall be brought but within three years from the date of the act or omission complained of.”

PMG Land Assocs., L.P. v. Harbour Landing Condo. Ass’n, Inc., 135 Conn. App. 710, 717, 42

A.3d 508 (App. Ct. 2012) (quoting Conn. Gen. Stat. § 52-577). Section “52-577 is an occurrence

statute, meaning that the time period within which a plaintiff must commence an action begins to

run at the moment the act or omission complained of occurs.” Id. at 717–18 (quotation marks

omitted).




13
   For this reason the Court does not address Ms. Doe’s alternative argument that Mr. Khan’s claims are barred by the
educational malpractice doctrine articulated in Gupta v. New Britain Gen. Hosp., 239 Conn. 574, 687 A.2d 111 (1996),
and its progeny.

                                                        17
          Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 18 of 20



         Because Ms. Doe’s alleged accusations of rape in 2015 occurred more than three years

before January 24, 2020—when Ms. Doe was deemed “served” in this action 14—Ms. Doe asserts

that any tortious interference claims stemming from these events are time-barred. Mr. Khan

asserts, without analysis, that the continuing course of conduct doctrine renders Ms. Doe’s alleged

rape accusations from 2015 actionable because they were part of a longer-term scheme to get Mr.

Khan “expelled from Yale—an endeavor that took her almost four years to accomplish and which

she eventually succeeded in doing.” (Pl.’s Mem. at 5.) Ms. Doe responds that this doctrine is

inapplicable.

         “[W]hen the wrong sued upon consists of a continuing course of conduct,” the continuing

course of conduct doctrine provides that “the statute does not begin to run until that course of

conduct is completed.” Flannery v. Singer Asset Fin. Co., LLC, 312 Conn. 286, 311, 94 A.3d 553

(2014) (quoting Handler v. Remington Arms Co., 144 Conn. 316, 321, 130 A.2d 793 (1957)).

Connecticut courts recognize that in certain instances “it would be unreasonable to require or even

permit [the plaintiff] to sue separately over every incident of the defendant’s unlawful conduct”—

specifically, where “[t]he injuries about which the plaintiff is complaining . . . are the consequence

of a numerous and continuous series of events.” Watts v. Chittenden, 301 Conn. 575, 587–88, 22

A.3d 1214 (2011) (quoting Heard v. Sheahan, 253 F.3d 316, 319 (7th Cir. 2001)).

         A plaintiff may properly invoke the doctrine upon a showing that “the defendant: (1)

committed an initial wrong upon the plaintiff; (2) owed a continuing duty to the plaintiff that was


14
   In advancing this argument, Ms. Doe relies upon the date that she waived service of the complaint—January 9,
2020. (See ECF No. 13). In fact, it is the date that Ms. Doe’s waiver of service was filed with the Court—January 24,
2020—that appears to be the proper date for determining the limitations period. See Moss v. Wyeth, Inc., 872 F. Supp.
2d 154, 159 (D. Conn. 2012) (explaining that: (1) “when a federal court adjudicates state law claims, state statutes of
limitations govern the timeliness of state law claims, and state law determines the related question of what events
serve to commence an action and to toll the statute of limitations”; (2) “a case is considered ‘brought’ for purposes of
a statute of limitations on the date of service of the complaint upon the defendant” under Connecticut law; and (3)
when a plaintiff seeks a waiver of service under Fed. R. Civ. P. 4(d), “the complaint is served for statute of limitations
purposes . . . when the executed waiver is filed with the court”) (quotation marks and citations omitted).

                                                           18
        Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 19 of 20



related to the alleged original wrong; and (3) continually breached that duty.” Flannery, 312 Conn.

at 313 (quotation marks omitted). At the second step, “a finding that a duty continued to exist after

the cessation of the act or omission relied upon,” must be established by “evidence of either a

special relationship between the parties giving rise to such a continuing duty or some later

wrongful conduct of a defendant related to the prior act.” Id. at 312 (quoting Watts, 301 Conn. at

584). Mr. Khan does not allege a special relationship between the parties. Instead he appears to

rest his continuing course of conduct theory on Ms. Doe’s alleged subsequent “wrongful conduct,”

which he would assert relates back to her original 2015 rape accusations and thus brings the initial

rape accusations within the statute of limitations as contemplated under Watts.

       The complaint includes only two sets of allegations concerning Ms. Doe subsequent to her

2015 sexual assault accusations. First, Ms. Doe testified at Mr. Khan’s criminal trial in early 2018.

(Compl. ¶ 52.) With respect to these allegations, Mr. Khan does “not state claims against Jane

Doe for her statements to law enforcement or her testimony at his criminal trial.” (Pl.’s Mem. at

10). These actions cannot therefore be the basis for finding “later wrongful conduct” for purposes

of the second showing requisite to invoking the continuing course of conduct doctrine. Second,

Ms. Doe provided testimony during the UWC proceeding in November 2018. (Compl. ¶¶ 74, 77.)

Although not specifically asserted by Mr. Khan, the Court construes his argument as being

advanced under the Watts schema—that is, because the testimony at the UWC proceeding was

rendered within three years of the accusations made in 2015, and because the 2018 testimony

occurred within the statute of limitations set forth in Conn. Gen. Stat. § 52-577, for purposes of

this case it can serve as “later wrongful conduct” which would then bring the 2015 conduct within

the applicable statute of limitations under the continuing course of conduct doctrine. See Watts,

301 Conn. at 596–98. The Court need not decide whether Watts, which involved separate instances

of intentional infliction of emotional distress over time, has equal application in circumstances
                                                 19
         Case 3:19-cv-01966-KAD Document 40 Filed 01/07/21 Page 20 of 20



such as those presented here. Insofar as the Court has determined that Ms. Doe is absolutely

immune from liability for her testimony during the UWC proceeding, her testimony is not

actionable and cannot therefore serve as subsequent “wrongful conduct” bringing the 2015

accusations within the applicable statute of limitations.

        In the absence of any other allegations of wrongdoing that fall within the limitations period

and relate back to Mr. Khan’s otherwise untimely 2015 allegations, the continuing course of

conduct doctrine has no application. 15 The tortious interference claims based upon Ms. Doe’s

allegedly false rape accusations in 2015 are therefore dismissed as time-barred.

Conclusion

        For the foregoing reasons, the Defendant’s motion to dismiss is granted.

        SO ORDERED at Bridgeport, Connecticut, this 7th day of January 2021.


                                                      /s/ Kari A. Dooley
                                                     KARI A. DOOLEY
                                                     UNITED STATES DISTRICT JUDGE




15
  Because the Court concludes that dismissal is warranted on this basis it does not address Ms. Doe’s argument that
the continuing course of conduct doctrine is inapplicable when the Plaintiff knew of the alleged harm.

                                                        20
